Case 1:19-cv-24609-KMW Document 42 Entered on FLSD Docket 09/25/2020 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                              Case No. 19-24609-CIV-WILLIAMS

   ALLAN LOPEZ,

          Plaintiff,

   vs.

   PATRICIA MARTENS and
   XPO LOGISTICS FREIGHT, INC.,

          Defendants.
                               /

                                      OMNIBUS ORDER

          THIS MATTER is before the Court on Magistrate Judge Edwin G. Torres’s Report

   and Recommendation on Plaintiff’s Motion to Remand. (DE 34). Following the Report and

   Recommendation, Defendant XPO Logistics Freight, Inc. filed a Motion to Dismiss

   Defendant Patricia Martens (DE 35) and objections to the Report (DE 36). The Court held

   a telephonic hearing on the motions and objections on September 18, 2020. (DE 41). For

   the reasons set forth below, the Court denies Defendant XPO’s Motion to Dismiss, adopts

   the Report in part, and grants Plaintiff’s Motion to Remand (DE 30).

          I.      BACKGROUND

          On September 24, 2019, Plaintiff filed a personal injury lawsuit in Florida state

   court, alleging negligence against Ms. Martens and vicarious liability against XPO under

   the doctrine of “Master/Servant,” or respondeat superior, for a car accident that took place

   in Miami-Dade County. (DE 1-1). Plaintiff served Defendant XPO on October 7, 2019 and

   XPO filed an answer on October 24, 2019 (DE 1-9). Plaintiff states that he attempted to
Case 1:19-cv-24609-KMW Document 42 Entered on FLSD Docket 09/25/2020 Page 2 of 10



   serve Ms. Martens during the month after he filed his complaint in Florida state court. To

   date, Plaintiff has failed to serve Ms. Martens. 1

          On November 6, 2019, XPO filed a notice of removal stating that this case fell

   within the Court’s diversity jurisdiction because the parties were citizens of different states

   at the time of removal, and the amount in controversy exceeded $75,000. (DE 1). XPO

   claimed that it was a multi-national business with its corporate headquarters and principal

   place of business in Connecticut and that Plaintiff was a citizen of Florida. Although

   Plaintiff had failed to serve Ms. Martens at the time of removal, XPO contended that she

   was a U.S. citizen with a permanent domicile in Japan.

          After this case was removed to this Court in November 2019, Plaintiff made no

   further attempts to serve Ms. Martens. (DE 30). From November 2019 to July 2020,

   Plaintiff and Defendant XPO litigated the case without Ms. Martens. They entered a

   scheduling report (DE 6), and the Court entered a Scheduling Order (DE 7). They made

   initial disclosures, disclosed witnesses, and disclosed experts. They moved for an

   extension of time to complete discovery (DE 22), which the Court granted, resetting the

   discovery deadline to August 14, 2020 (DE 23). The deadline to file dispositive motions

   was August 14, 2020, but the Court sua sponte continued the deadline to August 31, 2020

   upon granting the requested discovery extension. The deadline to file motions to amend

   pleadings or join parties was March 1, 2020, but neither party requested a continuance

   of that date. Finally, Plaintiff and Defendant XPO attended mediation.




   1The record shows Caplan, Caplan and Caplan process servers made two unsuccessful attempts to
   serve Ms. Martens with the state court summons. (DE 32-3).
                                                   2
Case 1:19-cv-24609-KMW Document 42 Entered on FLSD Docket 09/25/2020 Page 3 of 10



         In the Mediation Report, the Mediator indicated that Ms. Martens did not attend

   mediation because she had still not been served as of the July 8, 2020 mediation. (DE

   26). Upon reviewing the Mediation Report, the Court entered an order to show cause (DE

   27) why Ms. Martens should not be dismissed from this action. In response to the order

   to show cause, Plaintiff filed the current Motion to Remand approximately seven months

   after the date to move for remand “on the basis of any defect other than lack of subject

   matter jurisdiction” had passed. See 28 U.S.C. § 1447.

         On September 18, 2020, the Court held a telephonic hearing on the motions.

   During the hearing, Plaintiff “[fell] on his sword,” acknowledging he should have moved

   for an extension of time to serve Ms. Martens after removal. But Plaintiff provided no

   reason to the Court why Plaintiff made no further attempts to serve Ms. Martens other

   than that she is located in Japan—something that was known or should have been known

   to Plaintiff as early as November 6, 2019 when Defendant XPO filed its Notice of Removal

   (DE 1 at ¶ 4). During the hearing, Plaintiff stated he needed to, at the very least, depose

   Ms. Martens. However, Plaintiff failed to ask for a continuance of the discovery deadline

   to depose Ms. Martens or seek any Court assistance in obtaining testimony from Ms.

   Martens in order to protect his rights and prosecute his case.

         II.    LEGAL STANDARD

         If a case is removed under section 1332(a), there must be (1) complete diversity

   between the parties, and (2) there must be an amount in controversy that exceeds

   $75,000. See 28 U.S.C. § 1332(a) (“The district courts shall have original jurisdiction of

   all civil actions where the matter in controversy exceeds the sum or value of $75,000,

   exclusive of interest and costs”). Removal statutes are narrowly construed with

                                               3
Case 1:19-cv-24609-KMW Document 42 Entered on FLSD Docket 09/25/2020 Page 4 of 10



   uncertainties resolved in favor of remand. See Whitt v. Sherman Int’l Corp., 147 F.3d

   1325, 1329 (11th Cir. 1998); see also Morock, 2007 WL 1725232, at *1 (“A federal district

   court must remand to state court any case [that] lacks necessary jurisdiction or that was

   removed improperly.”) (citing Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir.

   1994)). For purposes of § 1332(a), a U.S. citizen who is not domiciled in any state is a

   stateless party, and a stateless defendant destroys complete diversity for the purposes

   of diversity jurisdiction. Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 829 (1989).

          However, it is also “well settled that Rule 21 invests district courts with authority to

   allow a dispensable non-diverse party to be dropped at any time, even after judgment has

   been rendered.” Id. at 832 (finding that diversity jurisdiction under 1332(a) can be

   maintained where there is a dispensable non-diverse party). “[F]ederal courts ‘must

   disregard nominal or formal parties and rest jurisdiction only upon the citizenship of real

   parties to the controversy.’” Thermoset Corp. v. Bldg. Materials Corp of Am., 849 F.3d

   1313, 1317 (11th Cir. 2017) (quoting Navarro Sav. Ass’n v. Lee, 446 U.S. 458, 461, 100

   S.Ct. 1779, 1782, 64 L.Ed.2d 425 (1980)). There is no bright-line rule for distinguishing

   between real and nominal parties. Id. The Eleventh Circuit has defined “nominal or formal

   parties” as those that are “‘neither necessary nor indispensable’ to the action.” Id. (quoting

   Tri-Cities Newspapers, Inc. v. Tri-Cities Printing Pressmen and Assistants’ Local 349, 427

   F.2d 325 (5th Cir. 1970)). “[T]he ultimate test for whether a defendant is nominal is

   whether in the absence of the defendant, the Court can enter a final judgment consistent

   with equity and good conscience which would not be in any way unfair or inequitable to

   plaintiff.” Thermoset Corp. 849 F.3d at 1317 (quotation omitted).



                                                 4
Case 1:19-cv-24609-KMW Document 42 Entered on FLSD Docket 09/25/2020 Page 5 of 10



          In Thermoset Corp., the court held “Federal Rule of Civil Procedure 21 gives us

   the power to dismiss a non-diverse party . . . in order to preserve jurisdiction over the rest

   of the case” if no party would be prejudiced by the dismissal. Id. at 1318−19. To determine

   whether a party would be prejudiced by the dismissal:

          this prejudice determination requires us to look at two factors. First, we must
          decide whether the non-diverse party is “indispensable” under Federal Rule of Civil
          Procedure 19. If the non-diverse party is indispensable, then we must dismiss the
          entire case for lack of subject-matter jurisdiction—we cannot dismiss the non-
          diverse party and keep the rest of the case. Second, if the non-diverse party is not
          indispensable, we must inquire whether the presence of the non-diverse party
          provide[s] the other side with a tactical advantage in the litigation.

   Id. at 1319 (quotations and citations omitted). For the first factor—indispensability—Rule

   19 requires the Court to first determine if the party is “required.” Id. Next, the Court must

   ask whether “in equity and good conscience, the action should proceed” without that

   party. Id. (quoting Fed. R. Civ. P. 19).

          In Florida, the doctrine of respondeat superior is well recognized. The Florida

   Supreme Court has held:

          An employer is vicariously liable for compensatory damages resulting from the
          negligent acts of employees committed within the scope of their employment even
          if the employer is without fault. This is based upon the long-recognized public
          policy that victims injured by the negligence of employees acting within the scope
          of their employment should be compensated even though it means placing
          vicarious liability on an innocent employer.

   Univ. of Miami v. Ruiz ex rel. Ruiz, 164 So. 3d 758, 766 (Fla. Dist. Ct. App. 2015) (quoting

   Mercury Motors Exp., Inc. v. Smith, 393 So.2d 545, 549 (Fla.1981)). In order for an

   employer to be liable for the employee’s acts under this theory, a plaintiff has to present

   “sufficient evidence for a reasonable juror to conclude that [the employee] was acting for

   the benefit of his employer at the time and place of the accident—either by performing

   the kind of work he was hired to do, by serving a purpose of his employer, or by committing
                                                 5
Case 1:19-cv-24609-KMW Document 42 Entered on FLSD Docket 09/25/2020 Page 6 of 10



   the act when he was working.” Jones v. Latex Const. Co., 460 F. App’x 842, 844 (11th

   Cir. 2012) (citing Sussman v. Fla. E. Coast Properties, Inc., 557 So.2d 74, 75–76 (Fla. 3d

   DCA 1990)).

          III.      DISCUSSION

                 A. Diversity Jurisdiction

          For the reasons set forth in the Report, the Court finds that Defendant Martens is

   a stateless defendant. As discussed in the Report, her status as a stateless party spoils

   this Court’s diversity jurisdiction. Defendant XPO argues that removal was proper under

   § 1441 (b)(2), which provides that “a civil action otherwise removable solely on the basis

   of the jurisdiction under section 1332(a) of this title may not be removed if any of the

   parties in interest properly joined and served as defendants is a citizen of the State in

   which such action is brought.” 28 U.S.C. § 1441 (b)(2) (emphasis added). This is known

   as the “forum defendant” restriction. Removal before a forum defendant has been served

   is often referred to “snap removal,” and many courts have deemed it proper. See

   e.g., Encompass Ins. Co. v. Stone Mansion Restaurant, Inc., 902 F.3d 147, 152 (3d Cir.

   2018) (“Starting with the text, we conclude that the language of the forum defendant rule

   in section 1441(b)(2) is unambiguous. Its plain meaning precludes removal on the basis

   of in-state citizenship only when the defendant has been properly joined and

   served”); Gibbons v. Bristol-Myers Squibb Co., 919 F.3d 699, 705 (2d Cir. 2019) (“By its

   text, then, Section 1441(b)(2) is inapplicable until a forum defendant has been served in

   accordance with state law; until then, a state court lawsuit is removable under Section

   1441(a) so long as a federal district court can assume jurisdiction over the action”); Texas

   Brine Co. v. Am. Arbitration Assoc., 955 F.3d 482, 487 (5th Cir. 2020) (“A non-forum

                                                6
Case 1:19-cv-24609-KMW Document 42 Entered on FLSD Docket 09/25/2020 Page 7 of 10



   defendant may remove an otherwise removable case even when a named defendant who

   has yet to be “properly joined and served” is a citizen of the forum state.”).

          However, even where snap removal is proper because a forum defendant has not

   yet been served in an action, the action must still be “otherwise removable solely on the

   basis of the jurisdiction under section 1332(a).” § 1441 (b)(2). Even if courts only look to

   the served defendants to satisfy the forum defendant restriction, the Eleventh Circuit has

   made clear that for the purposes of diversity jurisdiction, courts must look to the plaintiff’s

   pleading at the time of removal. Sierminski v. Transouth Fin. Corp., 216 F.3d 945, 948

   (11th Cir. 2000) (“with regard to whether the parties are diverse, removability should be

   determined according to the plaintiff’s pleading at the time of the petition for removal.”).

   Therefore, although Ms. Martens has not been served, her inclusion as a defendant in

   Plaintiff’s pleading at the time of removal destroys complete diversity.

             B. Dispensability of Ms. Martens

          Nonetheless, the question that remains to be addressed is whether Ms. Martens

   is a nominal, dispensable party. First, the Court must determine whether any party would

   be prejudiced by Ms. Martens’ dismissal. During the Hearing, Plaintiff conceded Ms.

   Martens would not be financially responsible for an adverse judgment if Plaintiff prevails

   in this action. (DE 41). Further, Plaintiff’s pleading names Defendant XPO only on theories

   of vicarious liability as Ms. Martens’ employer rather than on other theories of direct

   liability. (DE 1-1). However, in Defendant XPO’s answer to the Complaint, XPO denies,

   “as phrased,” the allegation that XPO was the owner of the automobile that was being

   operated by Ms. Martens at the time of the alleged car accident. (DE 1-9 at ¶ 6). XPO

   denies, “as phrased,” the allegation that Ms. Martens was operating the automobile

                                                 7
Case 1:19-cv-24609-KMW Document 42 Entered on FLSD Docket 09/25/2020 Page 8 of 10



   owned, maintained, and/or controlled by XPO with XPO’s knowledge, permission, and/or

   consent at the alleged location of the alleged accident. (DE 1-9 at ¶ 7). Further, XPO

   asserts various affirmative defenses that could absolve it of vicarious liability under

   Florida law while still leaving Ms. Martens liable. (DE 1-9 at 2−6).

          Like Thermoset Corp., where the Eleventh Circuit found dismissing the non-

   diverse party would put the plaintiff at risk of receiving inadequate relief, 849 F.3d 1313,

   the same risk exists here due to Defendant XPO’s pleadings. In that case, the remaining

   diverse defendant argued the non-diverse defendant could be deemed nominal since the

   diverse defendant agreed to defend and fully indemnify the non-diverse defendant for any

   losses resulting from an adverse judgment. 849 F.3d at 1318. Given that there were

   “plausible scenarios” in which the non-diverse defendant’s absence could prevent the

   plaintiff from recovering all of its damages, those arguments were not sufficient. In this

   case, Defendant XPO could prevail on the theory that it did not own the car, Ms. Martens

   did not have permission to use the car, or Ms. Martens was not acting within the scope of

   her employment at the time of the alleged accident, as set out in its affirmative defenses.

   Therefore, Ms. Martens is a required party as both she and Plaintiff could be prejudiced

   by her absence from this action.

          Next, the Court asks “whether in equity and good conscience” the Court could

   proceed without Ms. Martens. See Thermoset Corp., 849 F.3d at 1319 (“If RSGO is

   “required,” then we move to a second step and ask whether “in equity and good

   conscience, the action should proceed” without RSGO under [Rule 19] subsection (b).”).

   The fact is that Plaintiff litigated the case without serving Ms. Martens for approximately

   eight months, and the record indicates Plaintiff would have continued indefinitely had the

                                                8
Case 1:19-cv-24609-KMW Document 42 Entered on FLSD Docket 09/25/2020 Page 9 of 10



   Court not entered an order to show cause. Moreover, Plaintiff’s response to the Court’s

   order to show cause fails to offer any reason for Plaintiff’s failure to serve Ms. Martens in

   the many months since filing this action while proceeding with the litigation. In the Court’s

   opinion, Plaintiff should not be rewarded in any way for failing to protect his asserted right

   to relief, prosecute this case, and conduct discovery 2 within the time limits set by the

   Court.

            However, given Defendant XPO’s affirmative defenses, Defendant XPO’s interests

   are not completely aligned with Ms. Martens’. Therefore, in light of the pleadings and the

   fact that Ms. Martens is not here to protect her interests, the Court cannot under the rubric

   of “equity and good conscience” allow this case to proceed without her. For this reason,

   the entire matter must be remanded.

            IV.     CONCLUSION

            Accordingly, it is hereby ORDERED AND ADJUDGED that:

                  1. The Report (DE 34) is ADOPTED IN PART to the extent that it finds

                     Defendant Martens is a non-diverse party.

                  2. Defendant XPO’s Motion to Dismiss Defendant Martens (DE 35) is

                     DENIED.

                  3. Plaintiff’s Motion to Remand (DE 30) is GRANTED. This action is

                     REMANDED to the Circuit Court of the 11th Judicial Circuit in and for Miami-

                     Dade County, Florida.

                  4. The Clerk is directed to CLOSE this case.



   2During the Hearing, Defendant XPO stated it has taken a deposition in this matter and Plaintiff has taken
   none. As noted previously, the discovery deadline has passed.
                                                       9
Case 1:19-cv-24609-KMW Document 42 Entered on FLSD Docket 09/25/2020 Page 10 of 10



           DONE AND ORDERED in chambers in Miami, Florida, this 24th day of September,

   2020.




                                            10
